Exhibit 10.2 FIVE STAR GROUP Distributors of home decorating, hardware and finishing products March 24,2008 Mr. Michael Nelson Vernel Co 1 Gracie Square New York, NY 10028 Dear Michael, Five Star Group requests that Vernal Company extend the lease in the Newington, CT facility, for one additional year expiring in March 2010. The rent will remain at the current lease’s rate. Sincerely, /s/ Joseph Leven Joseph Leven Senior Vice President Five Star Group 3/27/08 Agreed and Accepted. Vernel Company Marnew Corp. – Gen. Partner Michael Nelson /s/ Michael Nelson VERNEL COMPANY 1 Gracie Square New York, NY 10028 October 12, 2006 Mr. Steve Schilit Five Star Group 81 Alumni Road Newington CT 06111 Dear Mr. Schilit: The purpose of this letter is to set forth the terms of an amendment and extension of the Lease, dated February 1, 1986. as amended on October 5, 1989, and amended by letter agreement of July 25, 1994 and February 9. 2000, and February 2, 2005, between Vernel Company and E. Rabinowe & Co. (the “Lease”) with respect to the term of the lease and the number of square feet of warehouse space leased thereunder. All terms, provisions and conditions contained in the Lease shall remain the same, except as hereinafter provided. 1. The term of the Lease is hereby extended through February 28, 2009; 2. As of March 1, 2007, Lessee herby agrees to return to Lessor approximately 4200 square feet of warehouse space rented as of March 1, 2005 in accordance with the letter agreement dated February 2, 2005; and an additional approximately 6700 square feet of warehouse space located in the back of the premises contiguous with the Connecticut Labor Department; 3. As of March 1, 2007, Lessee shall pay an annual rent to Lessor at the rate of $3.60 per square foot (90,000 square feet) of Three Hundred Twenty Four Thousand and 00/00 dollars ($324,000) per annum, payable in successive monthly installments of Twenty Seven Thousand 00/00 dollars ($27,000) per month; 4. As of March 1, 2007, the factor to be used in determining Lessee’s prorated payments to Lessor for Real Estate Taxes, Snow Removal, Insurance and Landscaping shall be 58.66% (based on 105.000 square feet; 5. Lessee shall pay all the expenses in connection with its return of the warehouse space referred to in paragraph 2 above and shall leave such space in broom clean condition. Such expenses shall include the cost of segregating electricity, gas and lighting; 6. Lessor shall have the right to cancel the Lease, if there is a signed contract for the sale of the property, at any time after February 28, 2007 upon six months written notice sent to Lessee at the subject premises by registered mail, overnight delivery or by fax. The cancellation of the Lease will become effective on the last day of the sixth month after the month that notice is sent. If you are in agreement with the foregoing, please sign the duplicate copy of this letter and return it to me at your earliest convenience. ACCEPTED AND AGREED: Vernel Company Five Star Group Marnew Corporation – General Partner By: /s/ Steve Schilit By: /s/ Michael Nelson Title: Exec V.P. Title: President VERNEL COMPANY 50 CLOSE ROAD GREENWICH, CT 06831 February 2, 2005 Mr. Steve Schilit Five Star Group 81 Alumni Road Newington, CT 06111 Re:E. Rabinowe & Co. Dear Mr. Schilit: The purpose of this letter is to set forth the terms of an amendment to the Lease, dated February 1, 1986, as amended on October 5, 1989, and amended in letter agreement of July 25, 1994, and February 9, 2000, between Vernel Company and E. Rabinowe & Co. (the “Lease”) with respect to the renewal option. All terms, provisions and conditions contained in the Lease shall remain the same, except as hereinafter provided. 1. Lessee is Five Star Group, Inc. (“Five Star”). On December 31, 1989, E. Rabinowe & Co. of Connecticut, Inc. merged into Five Star Group, Inc. E. Rabinowe is now a division, not a subsidiary, of Five Star Group, Inc. 2. Paragraph 32 - Renewal Option shall be replaced in its entirety by the following: Five Star Group, Inc. (“Five Star”) and Vernel are in agreement that Five Star will rent an additional 4,200 square feet of warehouse space contiguous to their present warehouse, beginning March 1, 2005. The first period will commence on March 1, 2005 and terminate on February 28, 2007. Lessee shall pay an annual rent to Lessor throughout the first extended term at an annual rate of $3.60 per square foot, (115,900 square feet) or Four Hundred Seventeen Thousand Two Hundred Forty and 00/00 dollars ($417,240.00) per annum, payable in successive monthly installments of Thirty Four Thousand Seven Hundred Seventy and 00/00 dollars ($34,770.00) per month. The second period will commence on March 1, 2007 and terminate on February 28, 2012 (sixty months), provided that Lessee shall give Lessor written advance notice of its election to so extend said tern for the second period at least six (6) months prior to March 1, 2007.If Lessee hall have exercised the renewal option for the second period, the term of this lease shall be extended for said additional period upon all of the same terms, provisions and conditions as are contained in this lease. Lessee shall pay an annual rent to Lessor throughout the second extended term at an annual rate of $4.00 per square foot (115,900) or Four Hundred Sixty Three Thousand Six Hundred and 00/00 dollars ($463,600.00) per annum, payable in successive monthly installments of Thirty Eight Thousand Six Hundred Thirty Three and 33/00 dollars ($38,633.33) per month. If you are in agreement with the foregoing, please sign the duplicate copy of this letter. ACCEPTED AND AGREED: VERNEL COMPANY FIVE STAR GROUP, INC. By: /s/ Howard Nelson By: /s/ Steve Schilit Title: President Title: President VERNEL COMPANY 50 CLOSE ROAD GREENWICH, CT 06831 February 9, 2000 Mr. Steve Schilit Five Star Group 81 Alumni Road Newington, CT 06111 Re: E. Rabinowe & Co. Dear Mr. Schilit: The purpose of this letter is to set forth the terms of an amendment to the Lease, dated February 1, 1986, as amended on October 5, 1989, and amended in letter agreement of July 25, 1994, between Vernel Company and E. Rabinowe & Co. (the “Lease”) with respect to the renewal option. All terms, provisions and conditions contained in the Lease shall remain the same, except as hereinafter provided. 1. Lessee is Five Star Group, Inc. (“Five Star”). On December 31, 1989, E. Rabinowe & Co. of Connecticut, Inc. merged into Five Star Group, Inc.E. Rabinowe is now a division, not a subsidiary, of Five Star Group, Inc. 2. Paragraph 32 - Renewal Option shall be replaced in its entirety by the following: If this lease shall be in full force and effect and Lessee shall not be in material default beyond any applicable grace period provided herein for the cure thereof of any of the covenants and provisions hereof, Renewal Option shall be amended in the following manner: Lessee shall have the right to extend the terms of the lease for two periods commencing on March 1, 2000. The first period will commence on March 1, 2000 and terminate on February 28, 2007.Lessee shall pay an annual rent to Lessor throughout the first extended term at an annual rate of $3.60 per square foot, (111,700 square feet) or Four Hundred Two Thousand One Hundred Twenty and 00/00 dollars ($402,120.00) per annum, payable in successive monthly installments of Thirty Three Thousand Five Hundred Ten and 00/00 dollars ($33,510.00) per month.The second period will commence on March 1, 2007 and terminate on February 28, 2012 (sixty months), provided that Lessee shall give Lessor written advance notice of its election to so extend said term for the second period at least six (6) months prior to March 1, 2006. If Lessee shall have exercised the renewal option for the second period, the term of this lease shall be extended for said additional period upon all of the same terms, provisions and conditions as are contained in this lease. Lessee shall pay an annual rent to Lessor throughout the second extended term at an annual rate of $4.00 per square foot (111,700) or Four Hundred Forty Six Thousand Eight Hundred and 00/00 dollars ($446,800.00) per annum, payable in successive monthly installments of Thirty Seven Thousand Two Hundred Thirty Three and 33/00 dollars ($37,233.33) per month. If you are in agreement with the foregoing, please sign the duplicate copy of this letter. ACCEPTED AND AGREED: ACCEPTED AND AGREED: VERNEL COMPANY FIVE STAR GROUP, INC. By: /s/ Howard Nelson By: /s/ Steve Schilit Title: President Title: Exec V.P. 2/10/00 FIVE STAR GROUP
